WAIVER, AMENDMENT NUMBER THREE TO CREDIT AGREEMENT AND AMENDMENT NUMBER TWO TO SECURITY AGREEMENT ThisWAIVER, AMENDMENT NUMBER THREE TO CREDIT AGREEMENT AND AMENDMENT NUMBER TWO TO SECURITY AGREEMENT(this “Amendment”), dated as of April 1, 2010, is entered into by and among POWERWAVE TECHNOLOGIES, INC., a Delaware corporation (“Borrower”), the lenders identified on the signature pages hereof (such lenders, and the other lenders party to the below defined Credit Agreement, together with their respective successors and permitted assigns, are referred to hereinafter each individually as a “Lender” and collectively as the “Lenders”), and WELLS FARGO CAPITAL FINANCE, LLC,a Delaware limited liability company (formerly known as Wells Fargo Foothill, LLC),as the arranger and administrative agent for the Lender Group (“Agent”), and in light of the following: W I T N E S S E T H WHEREAS, Borrower, Lenders, and Agent are parties to that certain Credit Agreement, dated as of April 3, 2009 (as amended, restated, supplemented, or otherwise modified from time to time, the “Credit Agreement”); WHEREAS, Borrower and Agent are parties to that certain Security Agreement, dated as of April 3, 2009 (as amended, restated, supplemented, or otherwise modified from time to time, the “Security Agreement”); WHEREAS, Borrower has informed Agent that the following Event of Default has occurred and is continuing under Section 8.2(a) of the Credit Agreement (the “Designated Event of Default”):Borrower failed to deliver to Agent the weekly Collateral reporting required by clauses (b) – (f) of Schedule 5.2 of the Credit Agreement for the week commencing on March 22, 2010; WHEREAS, Borrower has requested that Agent and Lenders waive the Designated Event of Default; WHEREAS, Borrower has requested that Agent and Lenders make certain amendments to the Credit Agreement and the Security Agreement; and WHEREAS, upon the terms and conditions set forth herein, the parties hereby agree to amend the Credit Agreement and Security Agreement as follows. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.Defined Terms.Capitalized terms used herein without definition shall have the meanings ascribed thereto in the Credit Agreement, as amended hereby. 2.Amendments to Credit Agreement. (a)Schedule 1.1 to the Credit Agreement is hereby amended by amending and restating the following defined terms in alphabetical order therein: “Convertible Notes Redemption” means the optional redemption of the 1.875% Convertible Notes, the 3.875% Convertible Notes or the 1.875% Convertible Senior Subordinated Notes by Borrower so long as: (a) such redemption is permitted by applicable law and the 1.875% Convertible Notes Indenture, the 3.875% Convertible Notes Indenture or the 1.875% Convertible Senior Subordinated Notes Indenture (as applicable), (b) no Default or Event of Default shall have occurred and be continuing or would result therefrom, and (c)(i) if the outstanding amount of Advances does not exceed $500,000 immediately after giving effect thereto, Availability and Qualified Cash both before and after giving effect thereto is greater than $15,000,000, and (ii) if the outstanding amount of Advances exceeds $500,000 immediately after giving effect thereto, Availability both before and after giving effect thereto is greater than “Permitted Intercompany Advances” means loans made by Borrower to any of its Subsidiaries in the ordinary course of business for purposes of funding such Subsidiaries’ operating expenses so long as (i) no Event of Default has occurred and is continuing or would result therefrom, and (ii) (A) if the outstanding amount of Advances does not exceed $500,000 immediately after giving effect to such loan, Borrower has Availability plus Qualified Cash of $15,000,000 or greater immediately after giving effect to any such loan, and (B) if the outstanding amount of Advances exceeds $500,000 immediately after giving effect to any such loan, Borrower has Availability of $15,000,000 or greater immediately after giving effect to such loan. (b)Section 6.9(c) of Credit Agreement is hereby amended by amending and restating such section to read as follows: (c)Borrower may pay cash dividends on its Permitted Preferred Stock so long as (i) no Event of Default has occurred and is continuing or would result therefrom, and (ii)(A) if the outstanding amount of Advances does not exceed $500,000 after giving effect thereto, Availability and Qualified Cash both before and after giving effect thereto is greater than $15,000,000 and (B) if the outstanding amount of Advances exceeds $500,000 after giving effect thereto, Availability both before and after giving effect thereto is greater than $15,000,000.” (c)Schedule 5.2 to the Credit Agreement is hereby amended by (i) deleting such schedule in its entirety and (b) inserting the Schedule 5.2 attached hereto as Exhibit A in lieu thereof. 3.Amendment to Security
